Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 1 of 19 PageID# 257




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


SHANE HECTOR,
         Plaintiff,

                V.                                           Civil No. l:19-.cv-1481


CHAD F. WOLF,Acting Secretary,
U.S Dept. of Homeland Security,
                Defendant.


                                  MEMORANDUM OPINION


        Plaintiff Shane Hector, a Black and African American former Transportation Security

 Officer("TSO")at Dulles Airport, filed, by counsel, his First Amended Complaint("FAG")

 against Defendant Chad Wolf, the Acting Secretary of the United States Department of

 Homeland Security, which includes the Transportation Security Administration("TSA"),

 alleging discrimination and retaliation under Title VII of the Civil Rights Act of 1964("Title

 VII"). Defendant now seeks to dismiss the entire FAC with prejudice for failure to state a claim.

Plaintiff opposes defendant's motion. The motion has now been fully briefed and the parties

 waived oral argument. The matter is thus ripe for disposition.

                                                 I.


        The following facts are derived from the allegations in the FAC, which are taken as true

 solely for the purpose of resolving the motion to dismiss. See Papasan v. Allain, 478 U.S. 265,

283 (1986).

    • Plaintiff, an Black and African American man, was hired as a TSO at Dulles Airport in
        2012.


    • In July 2013, plaintiff discussed the acquittal of George Zimmerman in the death of
      Trayvon Martin under Florida's "stand your ground" law with a co-worker. Plaintiff
      asserted that the acquittal involved serious questions of race in America.


                                                 1
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 2 of 19 PageID# 258
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 3 of 19 PageID# 259
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 4 of 19 PageID# 260
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 5 of 19 PageID# 261
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 6 of 19 PageID# 262
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 7 of 19 PageID# 263
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 8 of 19 PageID# 264
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 9 of 19 PageID# 265
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 10 of 19 PageID# 266
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 11 of 19 PageID# 267
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 12 of 19 PageID# 268
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 13 of 19 PageID# 269
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 14 of 19 PageID# 270
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 15 of 19 PageID# 271
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 16 of 19 PageID# 272
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 17 of 19 PageID# 273
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 18 of 19 PageID# 274
Case 1:19-cv-01481-TSE-TCB Document 30 Filed 12/10/20 Page 19 of 19 PageID# 275
